NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 25, 2013*
                                 Decided February 26, 2013

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12-2538
                                                 Appeal from the United States District
ARLENE V. KIMBLE,                                Court for the Southern District of Indiana,
     Plaintiff-Appellant,                        Indianapolis Division.

       v.                                        No. 1:11-cv-00826-SEB-DML

PATRICK R. DONAHOE, Postmaster                   Sarah Evans Barker,
General,                                         Judge.
      Defendant-Appellee.

                                         ORDER

       Arlene Kimble, a postal worker, appeals from the dismissal of her complaint
alleging that she suffered an on-the-job injury as a result of her supervisor’s negligence and
that the United States Postal Service unlawfully retaliated and discriminated against her.
Because Kimble’s complaint states no viable claims, we affirm.



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-2538                                                                                 Page 2

        According to her complaint, Kimble pulled her shoulder while performing her job
duties and then was denied appropriate medical care by her supervisor. Kimble alleged
that this denial was negligent and caused her to suffer another on-the-job injury—a back
strain. In addition, Kimble asserted that the Postal Service had retaliated against her in
violation of the Family and Medical Leave Act. See 29 U.S.C. § 2615; Kauffman v. Fed. Express
Corp., 426 F.3d 880, 884 (7th Cir. 2005). She alleged that after she requested medical leave,
the Postal Service took three actions against her: a seven-day suspension that was reduced
to a letter of warning, a seven-to-fourteen day suspension that was rescinded, and a letter
of warning. Her complaint also referred to Equal Employment Opportunity Commission
charges she had filed, which had alleged discrimination on grounds including race and sex,
and attached an EEOC right-to-sue letter.1

       The district court granted the Postal Service’s motion to dismiss the complaint.
See FED R. CIV. P. 12(b)(1), 12(b)(6). The court determined that it could not consider Kimble’s
claims relating to her workplace injuries, because it had no subject-matter jurisdiction
under the Federal Employees’ Compensation Act, which is the exclusive remedy for federal
employees’ on-the-job injuries. See 5 U.S.C. § 8116(c). The court also dismissed Kimble’s
FMLA retaliation claim on grounds that she did not allege an adverse employment action,
and, alternatively, that the claim was time-barred. Finally, the court construed the
complaint’s references to EEOC proceedings as Title VII claims, which it dismissed as
barred by judicial estoppel because Kimble concealed ongoing EEOC proceedings during
her bankruptcy that preceded her lawsuit. See Cannon-Stokes v. Potter, 453 F.3d 446, 447–49
(7th Cir. 2006).

        On appeal Kimble argues that the district court erred in dismissing her claims
regarding her workplace injuries, maintaining that her supervisor’s refusal to authorize
medical treatment for a shoulder injury caused her to suffer a subsequent back injury. But
the court correctly concluded that it lacked jurisdiction to consider claims arising under
FECA. As a federal employee claiming to have suffered an injury on the job, Kimble may
not sue for damages in federal court; her exclusive remedy is the administrative process set
out in FECA, in which the Secretary of Labor is the final decisionmaker. See 5 U.S.C.
§§ 8128(b), 8145; Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 193–94 (1983); Ezekiel v.
Michel, 66 F.3d 894, 898 (7th Cir. 1995); Noble v. United States, 216 F.3d 1229, 1234 (11th Cir.
2000). And Kimble’s complaint does not suggest that she pursued relief under this process,
let alone assert that the process violated the Constitution, so she cannot skirt FECA’s
judicial door-closing provision. See Czerkies v. U.S. Dep’t of Labor, 73 F.3d 1435, 1437–38,
1441–42 (7th Cir. 1996) (en banc); 5 U.S.C. § 8128(b).


       1
           We do not address the additional claims that Kimble has abandoned on appeal.
No. 12-2538                                                                                  Page 3

       Kimble also challenges the dismissal of her FMLA retaliation claims, asserting that
the Postal Service took adverse employment actions against her. A plaintiff must prove an
adverse employment action to recover for retaliation under the FMLA. See Cracco v. Vitran
Express, Inc., 559 F.3d 625, 633–34 (7th Cir. 2009). But the court correctly concluded that the
three allegations identified in the complaint as retaliatory—a rescinded suspension, a
suspension reduced to a letter of warning, and a letter of warning—did not substantially
change her terms of employment and thus were not “adverse employment actions” that
could support a recovery. See, e.g., Jones v. Res-Care, Inc., 613 F.3d 665, 669, 671 (7th Cir.
2010); Cole v. Illinois, 562 F.3d 812, 816–17 (7th Cir. 2009); Griffin v. Potter, 356 F.3d 824, 829
(7th Cir. 2004); Ribando v. United Airlines, Inc., 200 F.3d 507, 510–511 (7th Cir. 1999).

        Finally, Kimble appeals the dismissal of her Title VII claim, asserting that the court
should not have determined that she concealed an EEOC charge in her bankruptcy petition
and applied judicial estoppel against her.2 First, she points out that her EEOC charge had
been dismissed two months before she filed her bankruptcy petition and was reinstated
only after her bankruptcy was discharged. But she did not list her EEOC charge in her
bankruptcy filings, including in response to a question on her “Statement of Financial
Affairs” that required her to reveal, under penalty of perjury, “all suits and administrative
proceedings” in which she was a party “within one year immediately preceding the filing
of this bankruptcy case.” (Bold in original). By omitting her administrative charge against
the Postal Service, Kimble represented that she had no claim against the Postal Service at
the time of her bankruptcy, and she is estopped from arguing otherwise in a subsequent
case. See Cannon-Stokes v. Potter, 453 F.3d 446, 447–49 (7th Cir. 2006). Second, Kimble notes
that she is not an attorney and says she did not understand her obligation to disclose her
EEOC charge. But Kimble was represented in her bankruptcy proceedings, and a debtor in
bankruptcy court is bound by her lawyer’s failure to disclose relevant information. Id. at
449; see also Eastman v. Union Pacific R. R. Co., 493 F.3d 1152, 1158–59 (10th Cir. 2007).
Finally, Kimble observes that one allegation supposedly supporting a Title VII claim—a
June 2009 letter of warning—came after her bankruptcy was discharged. But even so, as in
the FMLA context, a letter of warning is not an actionable adverse employment action for
purposes of Title VII. See, e.g., Jones, 613 F.3d at 671; Griffin, 356 F.3d at 829.

                                                                                       AFFIRMED.


       2
         Though Kimble does not raise this point, the district court did not err by
considering Kimble’s bankruptcy documentation in a motion to dismiss. The bankruptcy
information is part of public court records and therefore is subject to judicial notice.
See Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012); Gen. Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1081–82 (7th Cir. 1997).